DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 10-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “decompression unit ”, “origin value determination logic”, “level identification logic”, “image element value determination logic” in claims 16-18 and “decompression unit”, “first decompression unit”, “second decompression unit”, “decompression technique determination logic” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odagiri et al (US 20090052790  A1) in view of Tabata et al (US 20030053703 A1).

Regarding claim 1, Odagiri discloses a computer-implemented method of decompressing a compressed block of data in accordance with a multi-level difference table ([0045] image compressing system, the outstanding difference of the image compression process in the configuration showing the principle of the present invention from the first conventional technology is that an adaptive quantizer), 
wherein the compressed block of data represents a block of image data comprising a plurality of image element values ([0077] calculates a prediction error by subtracting the prediction value of the pixel to be compressed that has been predicted by a prediction device from the value of the pixel to be compressed,), 
wherein each level of the multi-level difference table comprises a plurality of entries ([0077] detects a sum of the absolute values of the level differences of two peripheral pixels of the pixel for which a prediction value of the compressing target pixel is calculated, refers to a level difference table), 
the method comprising: 
determining an origin value for the block of image data using data representing the origin value from the compressed block of data ([0087] an inverse encoder 032 receives a compressed code of the variable-length encoded image data, and outputs a quantization number corresponding to the code); 
identifying a level within the multi-level difference table for the block of image data using an indication of the level from the compressed block of data ([0077] associating the level difference with the information about a quantization table to be used, evaluates the sum of the absolute values of the peripheral pixel level differences); 

determining the image element value using: (i) the determined origin value for the block of image data, and (ii) the identified entry at the identified level within the multi-level difference table for the image element value ([0088] an inverse quantization table showing the correspondence between the quantization number assigned to the inverse quantizer 033 and the prediction error quantization value, and is a first inverse quantization table having precise quantizing steps).

Tabata discloses for each image element value in the block of image data: using a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table ([0055] The brightness table in FIG. 10A shows that a brightness signal Y is quantized to 16 value. Similarly, the color difference table, [0056] Quantization value Q of the color difference signal is supplied to the selection element)

Odagiri and Tabata are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image compression and decompression system of Odagiri to include for each image element value in the block of image data: using a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table as described by Tabata. 

 The motivation for doing so would have been to greatly decreased image degradation by correcting images through the use of an identification signal in association with compression and decompression (Tabata [0003]).

Therefore, it would have been obvious to combine Odagiri and Tabata to obtain the invention as specified in claim 1. 

Regarding claim 2, Odagiri discloses wherein a size of a range of values represented by the entries in a level is different for different levels of the multi-level difference table ([0077] detects a sum of the absolute values of the level differences of two peripheral pixels of the pixel for which a prediction value of the compressing target pixel is calculate).

Regarding claim 3, Odagiri discloses wherein said determining the image element value comprises summing the determined origin value for the block of image data and a value represented by the identified entry at the identified level within the multi-level difference table for the image element value ([0077] evaluates the sum of the absolute values of the peripheral pixel level differences, and inputs a control signal indicating which quantization table 119 is to be used to a switching unit 117)

Regarding claim 4, Odagiri disclose further comprising, if the result of the sum is greater than a maximum possible image element value, setting the image element value to be the maximum possible image element value ([0051] , the absolute value of a prediction error is set to the minimum value of 0 and the maximum value of 11 or more in the first quantization table).

Regarding claim 5, Odagiri disclose wherein the data representing the determined origin value in the compressed block of data has fewer bits than any one of the determined image element values in the block of image data ([0078] The encoding unit 120 generates a compression code on the basis of the input prediction error quantization value, accumulates the generated compression code as the output of the compressing unit 110, and obtains compressed data 104).

Regarding claim 6, Odagiri disclose wherein the first entry in each level of the multi-level difference table represents a value of zero ([0077] If the same level differences continue a predetermined number of times or more, a control signal for a use of a precise quantization table)

Regarding claim 7, Odagiri disclose wherein the image element values each have 8 bits, wherein the block of image data comprises four image element values, such that the block of image data has 32 bits, and wherein the compressed block of data has 16 bits, comprising: (i) 5 bits of data representing the determined origin value, (ii) 3 bits for the indication of the level, and (iii) 2 bits for the respective entry indication for each of the four image element values ([0085] depending on the continuity of the level difference and the activity level around the compressing target pixel, three types of quantization tables having different levels of quantization, that is, a precise quantization table, a normal quantization table, and a rough quantization table, can be selectively used).

Regarding claim 8, Odagiri disclose wherein the compressed block of data is decompressed by performing at least one operation including an addition operation or a subtraction operation, but the method of decompressing the compressed block of data does not involve performing any multiplication operations or division operations ([0075]  the prediction value X' (006) is subtracted from the compressing target pixel X (002). S006: A prediction error is input to the quantization table determined by the quantization table switch module 017 to calculate a prediction error quantization value).

Regarding claim 9, Odagiri disclose wherein the image element values are in an integer format, and wherein said at least one operation operates on image element values in the integer format ([0046] image data 001 indicates a group of pixels to be compressed, and is extracted by an image processing device).

Regarding claim 14, Odagiri disclose a method of decompressing a compressed block of data, comprising: reading an indication in a header associated with the compressed block of data which indicates whether the compressed block of data has been compressed with a lossless compression technique or with a lossy compression technique ([0086] A predetermined size of the compressed data after compression encoding is put in a packet and transferred out of the present device in accordance with the transmission rules of a transmission line to which the present device is connected); and 
if the indication indicates that the compressed block of data has been compressed with the lossless compression technique, performing a lossless decompression technique on the compressed block of data to thereby decompress the compressed block of data ([0087] an inverse encoder 032 receives a compressed code of the variable-length encoded image data, and outputs a quantization number corresponding to the code); and 
if the indication indicates that the compressed block of data has been compressed with the lossy compression technique, performing the method of claim 1 to thereby decompress the compressed block of data ([0090] [0090] The prediction error quantization value X (034) is added to a prediction value X' (036) calculated by a prediction device 048 to obtain a decompressed image data).

Regarding claim 15, Odagiri disclose further comprising outputting the block of image data for further processing ([0104] . The processes in FIGS. 15A and 15B are the same in contents as the processes in FIGS. 9A and 9B Before describing the steps shown in FIG. 15A, it is to be noted that the process enters the loop until all image data is processed in the present embodiment.).

Regarding claim 15, Odagiri disclose A decompression unit configured to decompress a compressed block of data in accordance with a multi-level difference table([0045] image compressing system, the outstanding difference of the image compression process in the configuration showing the principle of the present invention from the first conventional technology is that an adaptive quantizer),, 
wherein the compressed block of data represents a block of image data comprising a plurality of image element values ([0077] calculates a prediction error by subtracting the prediction value of the pixel to be compressed that has been predicted by a prediction device from the value of the pixel to be compressed,), 
wherein each level of the multi-level difference table comprises a plurality of entries ([0077] detects a sum of the absolute values of the level differences of two peripheral pixels of the pixel for which a prediction value of the compressing target pixel is calculated, refers to a level difference table),
 the decompression unit comprising: 
origin value determination logic configured to determine an origin value for the block of image data using data representing the origin value from the compressed block of data ([0087] an inverse encoder 032 receives a compressed code of the variable-length encoded image data, and outputs a quantization number corresponding to the code);
level identification logic configured to identify a level within the multi-level difference table for the block of image data using an indication of the level from the compressed block of data ([0077] associating the level difference with the information about a quantization table to be used, evaluates the sum of the absolute values of the peripheral pixel level differences); and 

determine the image element value using: (i) the determined origin value for the block of image data, and (ii) the identified entry at the identified level within the multi- level difference table for the image element value ([0088] an inverse quantization table showing the correspondence between the quantization number assigned to the inverse quantizer 033 and the prediction error quantization value, and is a first inverse quantization table having precise quantizing steps).

Tabata discloses image element value determination logic configured to, for each image element value in the block of image data: use a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table ([0055] The brightness table in FIG. 10A shows that a brightness signal Y is quantized to 16 value. Similarly, the color difference table, [0056] Quantization value Q of the color difference signal is supplied to the selection element)

Odagiri and Tabata are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image compression and decompression system of Odagiri to include image element value determination logic configured to, for each image element value in the block of image data: use a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table as described by Tabata. 

 The motivation for doing so would have been to greatly decreased image degradation by correcting images through the use of an identification signal in association with compression and decompression (Tabata [0003]).

Therefore, it would have been obvious to combine Odagiri and Tabata to obtain the invention as specified in claim 16. 

Regarding claim 17, Odagiri discloses wherein the image element value determination logic is configured to determine an image element value of the block of image data by summing the determined origin value for the block of image data and a value represented by the identified entry at the identified level within the multi-level difference table for the image element value ([0077] evaluates the sum of the absolute values of the peripheral pixel level differences, and inputs a control signal indicating which quantization table 119 is to be used to a switching unit 117)
.

Regarding claim 18, Odagiri discloses wherein the origin value determination logic, the level identification logic and the image element value determination logic are configured in dedicated hardware ([0108] the hardware resources of the computer can be various registers, arithmetic units including an ALU, RAM, ROM, I/O, etc.)

Regarding claim 19, Odagiri discloses a decompression unit configured to decompress a compressed block of image data, the decompression unit comprising: 
a first decompression unit configured to perform lossless decompression on a compressed block of image data; a second decompression unit according to claim 16 configured to perform lossy decompression on a block of image data ([0086] A predetermined size of the compressed data after compression encoding is put in a packet and transferred out of the present device in accordance with the transmission rules of a transmission line to which the present device is connected); and 
decompression technique determination logic configured to read an indication in a header associated with the compressed block of data which indicates whether the compressed block of data has been compressed with a lossless compression technique or with a lossy compression technique, wherein the decompression technique determination logic is configured to, if the indication indicates that the compressed block of data has been compressed with the lossless compression technique, cause the first decompression unit to perform lossless decompression on the compressed block of data to thereby decompress the compressed block of data, and wherein the decompression technique determination logic is configured to, if the indication indicates that the compressed block of data has been compressed with the lossy compression technique, cause the second decompression unit to perform lossy decompression on the compressed block of data to thereby decompress the compressed block of data ([0090] [0090] The prediction error quantization value X (034) is added to a prediction value X' (036) calculated by a prediction device 048 to obtain a decompressed image data).

Regarding claim 20, Odagiri discloses a non-transitory computer readable storage medium having stored thereon a computer readable description of a decompression unit that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the decompression unit, 
wherein the decompression unit is configured to decompress a compressed block of data in accordance with a multi-level difference table, wherein the compressed block of data represents a block of image data comprising a plurality of image element values ([0077] calculates a prediction error by subtracting the prediction value of the pixel to be compressed that has been predicted by a prediction device from the value of the pixel to be compressed,), 
wherein each level of the multi-level difference table comprises a plurality of entries([0077] detects a sum of the absolute values of the level differences of two peripheral pixels of the pixel for which a prediction value of the compressing target pixel is calculated, refers to a level difference table), 
the decompression unit comprising: origin value determination logic configured to determine an origin value for the block of image data using data representing the origin value from the compressed block of data ([0087] an inverse encoder 032 receives a compressed code of the variable-length encoded image data, and outputs a quantization number corresponding to the code);  
level identification logic configured to identify a level within the multi-level difference table for the block of image data using an indication of the level from the compressed block of data  ([0077] associating the level difference with the information about a quantization table to be used, evaluates the sum of the absolute values of the peripheral pixel level differences);; and 

determine the image element value using: (i) the determined origin value for the block of image data, and (ii) the identified entry at the identified level within the multi- level difference table for the image element value. ([0088] an inverse quantization table showing the correspondence between the quantization number assigned to the inverse quantizer 033 and the prediction error quantization value, and is a first inverse quantization table having precise quantizing steps).

Tabata discloses image element value determination logic configured to, for each image element value in the block of image data: use a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table ([0055] The brightness table in FIG. 10A shows that a brightness signal Y is quantized to 16 value. Similarly, the color difference table, [0056] Quantization value Q of the color difference signal is supplied to the selection element)

Odagiri and Tabata are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify image compression and decompression system of Odagiri to include image element value determination logic configured to, for each image element value in the block of image data: use a respective entry indication from the compressed block of data to identify one of the entries at the identified level within the multi-level difference table as described by Tabata. 

 The motivation for doing so would have been to greatly decreased image degradation by correcting images through the use of an identification signal in association with compression and decompression (Tabata [0003]).

Therefore, it would have been obvious to combine Odagiri and Tabata to obtain the invention as specified in claim 20. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619